       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 1 of 20




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                      Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                      :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
      PLAINTIFF COREY JOHNSON’S MOTION TO COMPEL ANSWERS TO
            INTERROGATORIES AND PRODUCTION OF DOCUMENTS

       Pursuant to Federal Rule of Civil Procedure 37(a)(3)(B), Plaintiff Corey Johnson

(“Plaintiff”), by and through his undersigned counsel, hereby respectfully moves this Court to

compel Defendants to answer interrogatories (the “Interrogatories”) and produce documents (the

“RFPs”) due to their assertion of a lack of relevance. 1      As shown in the accompanying

Memorandum of Points and Authorities in Support of the Motion to Compel, Plaintiff is entitled

to discovery on the electrocution method of execution, which Plaintiff may select under Virginia

law, see Va. Code Ann. § 53.1-234, and which Defendants must offer to Plaintiff under the FDPA,

see 18 U.S.C. § 3596(a). Pursuant to Local Civil Rule 7(m), counsel for Plaintiff represents that

they have conferred with counsel for Defendants with respect to this motion, but that, after

conferring, Defendants have refused to answer the interrogatories and produce the documents.



1
  A copy of the Interrogatories is attached as Exhibit A to the Declaration of Donald P. Salzman
filed concurrently herewith in support of this Motion (the “Salzman Declaration”). A copy of the
RFPs is attached as Exhibit B to the Salzman Declaration. A copy of Defendants’ Responses and
Objections to the Interrogatories and RFPs is attached as Exhibit C to the Salzman Declaration.
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 2 of 20



Dated: December 18, 2020
                                    /s/ Donald P. Salzman
                                    Donald P. Salzman
                                    D.C. Bar Number #479775
                                    SKADDEN, ARPS, SLATE,
                                       MEAGHER & FLOM LLP
                                    1440 New York Avenue, N.W.
                                    Washington, DC 20005-2111
                                    (202) 371-7983

                                    Alexander C. Drylewski (admitted pro hac vice)
                                    Andrew R. Beatty (pro hac vice motion pending)
                                    One Manhattan West
                                    New York, NY 10001
                                    (212) 735-3000

                                    Counsel for Plaintiff Corey Johnson




                                      2
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 3 of 20




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr              Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:               :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
PLAINTIFF COREY JOHNSON’S MEMORANDUM OF POINTS AND AUTHORITIES
               IN SUPPORT OF MOTION TO COMPEL ANSWERS TO
            INTERROGATORIES AND PRODUCTION OF DOCUMENTS


Dated: December 18, 2020
                                       Donald P. Salzman
                                       D.C. Bar Number #479775
                                       SKADDEN, ARPS, SLATE,
                                          MEAGHER & FLOM LLP
                                       1440 New York Avenue, N.W.
                                       Washington, DC 20005-2111
                                       (202) 371-7983

                                       Alexander C. Drylewski (admitted pro hac vice)
                                       Andrew R. Beatty (pro hac vice motion pending)
                                       One Manhattan West
                                       New York, NY 10001
                                       (212) 735-3278

                                       Counsel for Plaintiff Corey Johnson
           Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 4 of 20




                                                    TABLE OF CONTENTS

                                                                                                                                            Page

Table of Authorities ....................................................................................................................... iii

I.         Preliminary Statement ..........................................................................................................1

II.        Relevant Factual and Procedural Background .....................................................................2

           A.         Plaintiffs State a Viable Eighth Amendment Claim ................................................2

           B.         Defendants Represent that They Will Comply with the FDPA ...............................3

           C.         Defendants Resist Plaintiff’s Discovery Requests Relevant to Plaintiff’s
                      Claims ......................................................................................................................5

III.       Legal Standards ....................................................................................................................6

IV.        Argument .............................................................................................................................7

           A.         Information About the Electrocution Method of Execution is Highly
                      Relevant ...................................................................................................................7

           B.         Defendants’ Objections to Disclosure of the Requested Information Are
                      Without Merit...........................................................................................................9

                      1.         The Court Has Ruled and Defendants Have Conceded that the
                                 FDPA is Applicable to Plaintiff ...................................................................9

                      2.         Defendants’ Privileged Objections Cannot Allow for Complete
                                 Withholding of the Requested Information ...............................................12

                      3.         Plaintiff Does Not Seek Personally Identifying Information .....................13

V.         Conclusion .........................................................................................................................14




                                                                        ii
           Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 5 of 20




                                              TABLE OF AUTHORITIES

                                                                                                                              Page(s)

                                                              CASES

In re Anthem, Inc. Data Breach Litigation,
       236 F. Supp. 3d 150 (D.D.C. 2017) ...................................................................................12

Ascom Hasler Mailing Systems, Inc. v. U.S. Postal Service,
      267 F.R.D. 1 (D.D.C. 2010) ...............................................................................................12

Barr v. Lee,
        140 S. Ct. 2590 (2020) .........................................................................................................7

Cormack v. United States,
      118 Fed. Cl. 39, 43 (2014) ..................................................................................................7

Davis v. District of Columbia,
       925 F.3d 1240 (D.C. Cir. 2019) .........................................................................................10

English v. Washington Metropolitan Area Transit Authority,
       323 F.R.D. 1 (D.D.C. 2017) .............................................................................................6, 7

In re Federal Bureau of Prisons’ Execution Protocol Cases,
        955 F.3d 106 (D.C. Cir. 2020) ............................................................................................3

In re Federal Bureau of Prisons’ Execution Protocol Cases,
        980 F.3d 123 (D.C. Cir. 2020) .....................................................................................2, 4, 7

Georgia Department of Corrections v. Jordan,
      No. 1:16-cv-02582-RWS-JCF, 2016 WL 9776069 (N.D. Ga. Oct. 20, 2016),
      aff'd sub nom. Jordan v. Commissioner, Mississippi Department of Corrections
      947 F.3d 1322 (11th Cir. 2020) ...........................................................................................8

Glossip v. Gross,
       576 U.S. 863 (2015) .............................................................................................................8

Jankovic v. International Crisis Group,
       72 F. Supp. 3d 284 (D.D.C. 2014), aff’d, 822 F.3d 576 (D.C. Cir. 2016) .........................11

King v. Parker,
       No. 3:18-cv-01234, 2020 WL 4883014 (M.D. Tenn. July 20, 2020) ..............................8, 9

                                                                   iii
           Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 6 of 20




Meixing Ren v. Phoenix Satellite Television (US), Inc.,
      No. 13-cv-1110 (TSC), 2014 WL 12792707 (D.D.C. Oct. 14, 2014) .................................7

Rich v. Butowsky,
        No. 18-681 (RJL), 2020 WL 7016437 (D.D.C. July 17, 2020) ...........................................9

In re Veiga,
        746 F. Supp. 2d 27 (D.D.C. 2010) .....................................................................................12

Wyoming v. U.S. Department of Agriculture,
     208 F.R.D. 449 (D.D.C. 2002) .............................................................................................6

                                                             STATUTES

21 U.S.C. § 848 ..........................................................................................................................1, 10

Va. Code Ann. § 53.1-234 .............................................................................................1, 3, 4, 5, 11

                                                                 RULES

Fed. R. Civ. P. 26(b)(1)....................................................................................................................6

Fed. R. Civ. P. 26(b)(5)(A)(ii) .......................................................................................................12

                                                         REGULATIONS

85 Fed. Reg. 75,846 (Nov. 27, 2020).............................................................................................11




                                                                      iv
        Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 7 of 20




I.      PRELIMINARY STATEMENT

                Defendants have scheduled Plaintiff Corey Johnson for execution on January 14,

2021. Having been sentenced to death in Virginia, Plaintiff is entitled to elect either lethal injection

or electrocution as his method of execution at least 15 days prior to that date. Va. Code Ann.

§ 53.1-234. As Plaintiff’s Eighth Amendment claim challenging lethal injection has survived

Defendants’ motion to dismiss, he now seeks discovery from Defendants regarding their efforts to

secure the means of executing him through electrocution, which is relevant to both his election

and to whether methods of execution besides lethal injection are available to Defendants. But

Defendants refuse to provide that discovery, claiming the information sought is irrelevant and

arguing that Plaintiff does not actually have the ability to elect his method of execution because

the Federal Death Penalty Act (“FDPA”) does not apply to him—a position that runs contrary to

Defendants’ previous assertions in this litigation and reveals that this Court’s grant of summary

judgment on Plaintiff’s claim was based on an incorrect premise.1

                As both this Court and Defendants have made clear, Congress’s repeal of the death

penalty provisions of the Anti-Drug Abuse Act (“ADAA”), 21 U.S.C. § 848, in 2006 “effectively

render[ed] the FDPA applicable to all federal death-eligible offenses,” which includes Plaintiff’s.

See, e.g., ECF No. 50 at 3; ECF No. 36 at 5 n.1. Defendants’ reversal should not preclude Plaintiff

from discovery on issues relevant to both his rights under his Eighth Amendment claim and his

FDPA claim. For the reasons set forth herein, the Court should grant the motion to compel.




1
  Plaintiffs have separately filed a Rule 60(b) motion, which asks this Court to revisit the previous
grant of summary judgment to Defendants based on Defendants’ reversal of position with regard
to compliance with the Virginia statute.
                                                                                                (cont’d)
        Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 8 of 20




II.    RELEVANT FACTUAL AND PROCEDURAL BACKGROUND2

               Plaintiff is one of several prisoners on death row who has filed an amended

complaint challenging the Federal Bureau of Prisons’ execution protocol (“2019 Protocol”) and

Defendants’ implementation of it. See ECF No. 92. Plaintiffs allege, among other things, that the

2019 Protocol will subject them to cruel and unusual punishment in violation of their rights under

the Eighth Amendment, see id. ¶¶ 122-126, and that the 2019 Protocol violates the FDPA by failing

to comply with state execution protocols and procedures, including those codified in state law, see

id. ¶¶ 143-149.

A.     Plaintiffs State a Viable Eighth Amendment Claim

               With respect to the Eighth Amendment claim, Plaintiffs allege that Defendants’ use

of pentobarbital will cause prisoners to suffer flash pulmonary edema, a condition that causes

“sensations of drowning and asphyxiation” before becoming unconscious and insensate and results

in “extreme pain, terror, and panic.” Id. ¶ 78. On August 15, 2020, this Court dismissed the Eighth

Amendment claim “because [Plaintiffs’] evidence of pain would not satisfy Lee’s high bar for an

objectively intolerable risk of pain.” ECF No. 193 at 5. However, on November 18, 2020, the

United States Court of Appeals for the District of Columbia Circuit reversed this Court’s dismissal,

determining that Plaintiffs “plausibly allege[d] that the government’s execution protocol will,

without relevant penological justification, impose a substantial risk of severe pain and suffering

that is needless given a readily available, administrable, and known alternative.” In re Fed. Bureau

of Prisons’ Execution Protocol Cases, 980 F.3d 123, 135 (D.C. Cir. 2020). Recent executions

have only further confirmed the risks posed by the 2019 Protocol.



2
  As the Court is no doubt extremely familiar with the facts of the case, Plaintiff limits his
discussion to only those issues relevant to the motion to compel.
                                                 2
        Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 9 of 20




B.     Defendants Represent that They Will Comply with the FDPA

               As to the FDPA, Plaintiffs allege that the “2019 Protocol does not require

executions to be ‘implement[ed] . . . in the manner prescribed by law of the State in which the

sentence is imposed,’ but, rather, purports to implement a protocol that differs in material respects

from the applicable states.” ECF No. 92 ¶ 146 (quoting 18 U.S.C. § 3596(a)). In an appendix

attached to the complaint, Plaintiffs highlighted several of the many differences between the

relevant state statutes and protocols and the 2019 Protocol, including those applicable to Plaintiff

as a prisoner sentenced in Virginia. See id., Appendix A at 4-5. Specifically, Virginia law provides

prisoners with a choice between electrocution and lethal injection, see Va. Code Ann. § 53.1-234,

while the 2019 Protocol requires that executions be carried out by lethal injection, see 2019

Addendum ¶ A; AR at 1069. See ECF No. 92, Appendix A at 4.

               Presented with this contradiction, Defendants, in moving for summary judgment on

the FDPA claim, represented that the 2019 Protocol “‘allows the federal government to depart

from its procedures as necessary to conform to state statutes and regulations,’ which BOP is

prepared to do if such circumstances arise.” See ECF No. 170 at 32 (quoting In re Fed. Bureau of

Prisons’ Execution Protocol Cases, 955 F.3d 106, 112 (D.C. Cir. 2020)). In light of that

representation, on September 14, 2020, this Court entered a minute order stating the following:

       Plaintiffs have identified the following state statutes, which they contend conflict
       with the Bureau of Prisons’ 2019 Execution Protocol: S.C. Code Section 24-3-
       530(A); VA Code Ann. Section 53.1-234; Mo. Rev. Stat. Section 546.720.1; Ga.
       Code Section 17-10-41; Ark. Code Sections 5-4-617(d), (f); and Tex. Code of Crim.
       Proc. Art. 43.14(a). . . . Given their representations, the Defendants are hereby
       ORDERED to file a notice by Tuesday, September 15, 2020 at 9 a.m. indicating
       whether they are prepared to deviate from the procedures of the 2019 Execution
       Protocol to accommodate these statutes. If Defendants have not determined
       whether they will comply with a given statute, they shall so indicate.




                                                 3
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 10 of 20




September 14, 2020 Minute Order. In response, Defendants filed a notice on September 15, 2020,

in which they stated the following:

       [T]he South Carolina and Virginia statutes identified by the Court provide that
       condemned inmates may choose between lethal injection and electrocution, and if
       they do not do so before a certain number of days prior to the scheduled execution,
       the manner of execution shall be lethal injection. See S.C. Code § 24-3-530(A) and
       Va. Code Ann. § 53.1-234. As those provisions are incorporated by the FDPA even
       on the government’s interpretation of the statute, the government will not execute
       any plaintiff whose sentence was issued in federal court in Virginia or South
       Carolina and is subject to the FDPA (see 18 U.S.C. §§ 3591, 3596) without
       complying with those provisions of S.C. Code § 24-3-530(A) or Va. Code Ann.
       § 53.1-234.

ECF No. 247 at 5.

               On September 20, 2020, this Court granted Defendants’ motion for summary

judgment, in part, based on Defendants’ notice. See ECF No. 261 at 27 (“Defendants stated that

‘the government will not execute any plaintiff whose sentence was issued in federal court in

Virginia or South Carolina and is subject to the FDPA without complying with those provisions

of S.C. Code § 24-3-530(A) or Va. Code Ann. § 53.1-234.’ . . . Thus, the court is satisfied that

there is no live controversy as to the alleged discrepancies between the 2019 Protocol and the

relevant South Carolina, Virginia, and Missouri laws.”). On November 18, 2020, in the same

opinion that reversed dismissal of the Eighth Amendment claim, the D.C. Circuit upheld this

Court’s grant of summary judgment for Defendants on the FDPA claim. Execution Protocol

Cases, 980 F.3d at 137-38. The D.C. Circuit’s opinion was also based, in part, on the fact that

Defendants agreed to comply with the relevant provisions of state law. See id. at 138 (noting the

existence of “a governmental agreement to comply”).

               After the D.C. Circuit issued its opinion, the case returned to this Court, where the

Court set deadlines for several Plaintiffs, including Mr. Johnson, to file preliminary injunction

motions. While Plaintiff did not file such a motion, two Plaintiffs—Brandon Bernard and Alfred
                                                 4
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 11 of 20




Bourgeois—sought preliminary injunctions on November 25, 2020, based on Defendants’

violation of the FDPA by failing to provide the amount of notice required under Texas law. See

ECF No. 335. On December 6, 2020, this Court denied the motion but, in doing so, found “that

Defendants violated § 3596(a) of the FDPA.” ECF No. 345 at 1.

C.     Defendants Resist Plaintiff’s Discovery Requests Relevant to Plaintiff’s Claims

               Since the D.C. Circuit’s opinion, Plaintiffs, including Mr. Johnson, have been

engaging in the discovery process. On November 30, 2020, for instance, counsel for Plaintiff

Johnson proposed expedited discovery with regard to his possible selection of electrocution for his

method of execution under Va. Code Ann. § 53.1-234, in the context of Rule 26 discussions

between the parties. After continued discussion between the parties, counsel for Plaintiff served

five narrowly tailored interrogatories (“Interrogatories”) and five narrowly tailored requests for

production of documents (“RFPs”) on Defendants, all of which were related to Defendants’

commitment to abide by Va. Code Ann. § 53.1-234. Exhibit A; Exhibit B.3 Plaintiffs requested

that Defendants provide responses to the Interrogatories and RFPs by December 23, 2020. Id.

However, on December 11, 2020, Defendants informed counsel for Plaintiff that they “will be

objecting to the requests wholesale as seeking irrelevant information (among other objections).”

Exhibit D. Defendants elaborated—in direct contradiction to their previous notice to this Court—

as follows:

       The requests are based on the incorrect premise that Mr. Johnson may select
       electrocution as a method of execution under the Federal Death Penalty Act and
       Virginia law. Mr. Johnson, however, was convicted and sentenced under the Anti-
       Drug Abuse Act of 1988, see 18 U.S.C. 848(e), in 1993—before enactment of the
       FDPA—and was therefore not “sentenced to death pursuant to [the FDPA].” As
       such, the FDPA does not apply to him. See United States v. Tipton, 90 F.3d 861,


3
 Exhibits cited herein refer to the exhibits attached to the Declaration of Donald P. Salzman in
Support of Plaintiff’s Motion to Compel, filed herewith.
                                                 5
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 12 of 20




       901–02 (4th Cir. 1996). His sentence will be carried out by lethal injection under
       federal regulations, pursuant to the Order of the District Court for the Eastern
       District of Virginia entered on November 17, 2005.

       Moreover, even if Mr. Johnson were able to select electrocution as a method of
       execution, he has not done so, making the requested information doubly irrelevant.

Id. On December 14, 2020, Defendants confirmed that their position with regard to Mr. Johnson’s

ability to select his method of execution was final. Id.

               Defendants provided official responses and objections to the Interrogatories and

RFPs on December 17, 2020. Exhibit C. In the responses and objections, Defendants reiterated

their relevance objection to each Interrogatory and RFP. Id. Defendants also objected to each

Interrogatory and RFP on the grounds that they sought “privileged deliberative information about

a nonfinal agency decision,” in addition to other grounds. Id.

III.   LEGAL STANDARDS

               Federal Rule of Civil Procedure 26 provides that “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and proportional

to the needs of the case, considering the importance of the issues at stake in the action, . . . the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). “Generally, courts construe the scope of

discovery liberally in order to ensure that litigation proceeds with ‘the fullest possible knowledge

of the issues and facts before trial.’” Wyoming v. U.S. Dep’t of Agric., 208 F.R.D. 449, 452 (D.D.C.

2002) (quoting Hickman v. Taylor, 329 U.S. 495, 501 (1947)).

               When a relevancy objection has been raised, the party seeking discovery must

demonstrate why it is discoverable. See, e.g., English v. Wash. Metro. Area Transit Auth., 323

F.R.D. 1, 8 (D.D.C. 2017). “Once that showing has been made, ‘the burden shifts to the non-
                                                 6
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 13 of 20




moving party “to explain why discovery should not be permitted.”’” Id. (quoting Felder v. Wash.

Metro. Area Transit Auth., 153 F. Supp. 3d 221, 224 (D.D.C. 2015)). As this Court has stated:

       For purposes of discovery, relevance is liberally construed. “The term relevance at
       the discovery stage is broadly interpreted to include information which is not
       admissible at the trial if the discovery appears to be reasonably calculated to lead
       to the discovery of admissible evidence.” Therefore, . . . “[a] request for discovery
       should be considered relevant if there is any possibility that the information sought
       may be relevant to the claim or defense of any party.”
Meixing Ren v. Phx. Satellite Television (US), Inc., No. 13-cv-1110 (TSC), 2014 WL 12792707,

at *2 (D.D.C. Oct. 14, 2014) (Chutkan, J.) (second alteration in original) (citations omitted).

               In this case, the relevance of the material regarding electrocution cannot be

disputed, and Defendants have failed to meet their burden as to why this information should not

be produced.

IV.    ARGUMENT

A.     Information About the Electrocution Method of Execution is Highly Relevant

               Plaintiff is entitled to discovery of information regarding the electrocution method

of execution because it is relevant to both his Eighth Amendment claim and his FDPA claim. With

respect to the Eighth Amendment, Plaintiff has pled that lethal injection will cause him to suffer

an experience akin to drowning. See, e.g., ECF No. 92 ¶¶ 122-126. The D.C. Circuit has

determined that this is a viable claim, which is entitled to discovery. See Execution Protocol

Cases, 980 F.3d at 135. However, the Supreme Court also found that Plaintiffs are not entitled to

injunctive relief on the same claim. See Barr v. Lee, 140 S. Ct. 2590, 2591 (2020). Without

discovery on electrocution and with no injunction, Plaintiff will be required to choose between one

method of execution which he has pled is unconstitutional and one on which he has no information.

That Defendants have placed Plaintiff in this position on a meritless relevance objection violates

fundamental notions of fairness and necessitates granting the motion to compel. Cf. Cormack v.

                                                 7
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 14 of 20




United States, 118 Fed. Cl. 39, 43 (2014) (recognizing that “courts are concerned with basic

notions of fairness” in granting, in part, motion to compel).

               Furthermore, Plaintiff is required to “identify an alternative that is ‘feasible, readily

implemented, and in fact significantly reduce[s] a substantial risk of severe pain’” to prove his

Eighth Amendment claim. Glossip v. Gross, 576 U.S. 863, 877 (2015) (alteration in original)

(quoting Baze v. Rees, 553 U.S. 35, 52 (2008)). The electrocution method offered by Virginia

could be one such alternative, and accordingly, Plaintiff should be entitled to explore whether it

will reduce the risk of severe pain posed by the 2019 Protocol’s use of lethal injection. See Ga.

Dep’t of Corr. v. Jordan, No. 1:16-cv-02582-RWS-JCF, 2016 WL 9776069, at *2 (N.D. Ga. Oct.

20, 2016) (finding discovery into the possibility of a single-drug protocol relevant to “show[ing]

the existence of a feasible alternative”), aff’d sub nom. Jordan v. Comm’r. Miss. Dep’t of Corr.,

947 F.3d 1322 (11th Cir. 2020); see also King v. Parker, No. 3:18-cv-01234, 2020 WL 4883014,

at *11 (M.D. Tenn. July 20, 2020) (granting motion to compel where “Defendants’ practices

regarding transportation and storage of execution chemicals [we]re relevant to Plaintiff’s Eighth

Amendment claims”).

               As to the FDPA claim, Plaintiff has separately filed a Rule 60(b)(3) motion that

seeks to reinstate that claim. As explained therein, it is already the settled law of this case that, if

the 2019 Protocol “conflicts with a state’s top-line method of execution such as lethal injection,

electrocution, etc.,” it “would violate the FDPA.” ECF No. 261 at 26 (describing D.C. Circuit’s

plurality opinion).     The requested discovery seeks basic information about Defendants’

preparedness to comply with Virginia’s top-line method of execution—how Defendants plan to

carry out the electrocution method should Plaintiff select it and what Defendants have done to

ensure that the method is humane. If Defendants are not prepared to offer Plaintiff the selection

                                                   8
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 15 of 20




of electrocution, they will be directly violating the FDPA. Accordingly, the discovery sought is

directly relevant to Plaintiffs’ FDPA claim. See, e.g., Rich v. Butowsky, No. 18-681 (RJL), 2020

WL 7016437, at *1 (D.D.C. July 17, 2020) (stating the “pertinent question is not whether

[defendant] intends to rely on certain discovery but rather, whether it is relevant to the issues in

this case”).

               Plaintiffs’ discovery also seeks the details of the electrocution method—the

preparation of the equipment used in the electrocution, the amount of voltage used, the length of

the shocks, etc. These details would reveal whether Defendants plan to actually comply with the

Virginia protocol or whether they intend to use some other method. If Defendants intend to use a

protocol other than Virginia’s, the 2019 Protocol accordingly “conflicts with a state statute or

regulation, which Judges Rao and Tatel agreed would violate the FDPA.” See ECF No. 261 at 26.

As such, these details are also directly relevant to Plaintiff’s FDPA claim. Furthermore, this type

of information is routinely disclosed in death penalty cases. See, e.g., King, 2020 WL 4883014,

at *9 (describing defendants’ production of policies, procedures, and presentations regarding

weapons training, a list of weapons-qualified employees, documents describing weapons training,

and weapon qualification cards with respect to a firing squad argument). Therefore, upon

reconsidering summary judgment on Plaintiffs’ FDPA claim, the Court should grant the motion to

compel.

B.      Defendants’ Objections to Disclosure of the Requested Information Are Without
        Merit

               1.      The Court Has Ruled and Defendants Have Conceded that the FDPA is
                       Applicable to Plaintiff

               In spite of the obvious relevance of the information requested, Defendants now

argue that the FDPA does not apply to Plaintiff because he was sentenced prior to the passage of

                                                 9
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 16 of 20




the FDPA. But this position contradicts this Court’s prior opinion. See ECF No. 50 at 3 (“[W]hen

the death penalty portions of the ADAA were repealed in 2006, the FDPA was ‘effectively

render[ed] . . . applicable to all federal death-eligible offenses.’” (quoting United States v. Barrett,

496 F.3d 1079, 1106 (10th Cir. 2007))).

               Additionally, Defendants should be judicially estopped from claiming that the

FDPA does not apply to Plaintiff as Defendants have previously taken the opposite position in this

litigation. See Davis v. Dist. of Columbia, 925 F.3d 1240, 1255 (D.C. Cir. 2019) (“Judicial

estoppel ‘prevents a party from asserting a claim in a legal proceeding that is inconsistent with a

claim taken by that party in a previous proceeding.’” (quoting Moses v. Howard Univ. Hosp., 606

F.3d 789, 798 (D.C. Cir. 2010))). For instance, Defendants have repeatedly stated that the FDPA

applies to Plaintiffs. See, e.g., ECF No. 16, at 5-6 n.1 (“The FDPA initially did not govern capital

sentences imposed under the ADAA, 21 U.S.C. § 848(e) (1988). In March 2006, Congress

repealed the death penalty provisions of § 848, ‘effectively rendering the FDPA applicable to all

federal death-eligible offenses.’” (quoting United States v. Barrett, 496 F.3d 1079, 1106 (10th Cir.

2007))); ECF No. 37 at 5 (“In 1994, Congress enacted the FDPA, . . . authorizing capital

punishment for some 60 offenses (except the offense under the ADAA, which was separately

governed by ADAA until 2006) . . . .”). Most notably, Defendants previously conceded that the

FDPA applied to plaintiff Honken. ECF No. 36 at 5 n.1 (“The FDPA did not initially govern death

sentences, like Honken’s, under the ADAA, 21 U.S.C. § 848(e) (1988). In 2006, Congress

repealed the capital provisions of § 848, ‘effectively rendering the FDPA applicable to all federal

death-eligible offenses.’” (citation omitted)). Just like Honken, Plaintiff Johnson was sentenced

under the ADAA. See ECF No. 92 ¶ 2.




                                                  10
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 17 of 20




               Defendants have also taken the opposite in implicit ways. For example, Defendants

previously asserted that the BOP was “prepared” to depart from the lethal injection protocol if

necessary, see ECF No. 170 at 32, and intended to comply with the Virginia statute, see ECF No.

247 at 2. These statements would have been pointless if they did not apply to Plaintiff as all other

Plaintiffs in the litigation sentenced in Virginia were also sentenced under the ADAA. Cf. ECF

No. 92 ¶ 2 (explaining that Roane and Tipton—the other two Plaintiffs sentenced in Virginia—

were also sentenced under the ADAA). Similarly, the new rule proposed by the government,

which deals with the manner of federal executions and will take effect on December 28, 2020—

prior to Plaintiff’s execution—explicitly refers to the same Virginia statute. See Manner of Federal

Executions, 85 Fed. Reg. 75,846, 75,847 (Nov. 27, 2020) (to be codified at 28 C.F.R. pt. 26)

(“Some States also provide by law that a prisoner may choose the manner of execution from among

several options, in at least some circumstances.” (citing Va. Code Ann. § 53.1-234)).4 As such,

Defendants have made clear that they had previously intended to offer the selection to Plaintiff.

Accordingly, Defendants should be judicially estopped from taking the opposite position now.

See, e.g., Jankovic v. Int’l Crisis Grp., 72 F. Supp. 3d 284, 317 n.37 (D.D.C. 2014) (judicially

estopping defendants based on their earlier, unequivocal representations), aff’d, 822 F.3d 576

(D.C. Cir. 2016).5



4
        The     text       of      the     proposed      rule     is     available                   at:
https://www.federalregister.gov/documents/2020/11/27/2020-25867/manner-of-federal-
executions.
5
  It should also be noted that the Virginia statute does not require Plaintiff to make a selection until
15 days prior to his execution date, making Defendants’ argument that the information sought is
irrelevant until he has made that selection completely inapposite. See Va. Code Ann. § 53.1-234.
Per the statute, Plaintiff Johnson does not have to make his designation until December 30, 2020.
Id.
                                                   11
         Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 18 of 20




               2.      Defendants’ Privileged Objections Cannot Allow for Complete
                       Withholding of the Requested Information

               Defendants attempt to assert the deliberative process privilege in response to each

Interrogatory and RFP, the attorney-client privilege and work product doctrine in response to each

RFP, and the law enforcement privilege in response to three of the Interrogatories. Exhibit C.

Rule 26 requires that the party claiming privilege must “describe the nature of the documents,

communications, or tangible things not produced or disclosed—and do so in a manner that, without

revealing information itself privileged or protected, will enable other parties to assess the claim.”

Fed. R. Civ. P. 26(b)(5)(A)(ii). The party claiming privilege “bears the burden of demonstrating

the applicability of any asserted privilege.” In re Veiga, 746 F. Supp. 2d 27, 33 (D.D.C. 2010).

Additionally, a party cannot “assert blanket or categorical claims of privilege; rather the law

‘requires a showing that the privilege applies to each communication for which it is asserted.’” Id.

(citation omitted). With respect to the deliberative process privilege, “to properly assert the

privilege, defendant must ‘establish a formal, considered, detailed claim of privilege.’” Ascom

Hasler Mailing Sys., Inc. v. U.S. Postal Serv., 267 F.R.D. 1, 4 (D.D.C. 2010) (citation omitted).6

Similarly, to invoke the law enforcement privilege defendant “must establish that . . . the

information for which the privilege is claimed, described in detail, properly falls within the scope

of the privilege.” See In re Anthem, Inc. Data Breach Litig., 236 F. Supp. 3d 150, 159 (D.D.C.

2017).



6
  As noted in Ascom, the “common practice of agencies seeking to invoke the deliberative process
privilege is to establish the privilege through a combination of privilege logs, which identify
specific documents, and declarations from agency officials explaining ‘what the documents are
and how they relate to the [agency] decision.’” Ascom, 267 F.R.D. at 4 (alteration in original)
(citation omitted). Defendants have not provided nor offered to provide privilege logs or
declarations in connection with their assertion of the privilege.
                                                 12
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 19 of 20




               Defendants make almost no attempt to comply with these standards here, offering

only blanket claims of privilege accompanied by no details as to how the asserted privileges apply,

to which information, documents, or communications they apply, nor why redacting the privileged

“portions of the documents . . . is impossible.” Ascom, 267 F.R.D. at 4. As such, Defendants’

privilege claims cannot justify complete withholding of the information requested, and the Court

should grant the motion to compel to the extent the information requested is not privileged.

               3.      Plaintiff Does Not Seek Personally Identifying Information

               Additionally, Defendants claim that the information requested in all of the RFPs

and in Interrogatory No. 3 calls for “personally identifying information of officers, employees,

agents, and contractors involved in executions.” Exhibit C. Defendants assert that this “personally

identifying information” is “prohibited from disclosure by the protective order” in this case. Id.

This argument fails for multiple reasons. First, the protective order is specifically designed to

allow disclosure of confidential information in the case. See 05-cv-2337, ECF No. 30-1, ¶¶ 2-4.

Second, even where the protective order prevents disclosure of the material, it calls for Defendants

to “provide counsel of record for [P]laintiffs with a generic identified for the aforementioned

individuals that would include only the person’s credential or title, for example ‘Nurse’ or

‘Emergency Medical Technician.”          Id. ¶ 13.     Third and relatedly, that kind of “generic”

information is exactly what Plaintiff has requested here. See, e.g., Exhibit A at 6 (“Describe the

titles, roles, and qualifications of all the employees and contractors that will comprise the execution

team should Plaintiff select electrocution as his method of execution under the Virginia Statute.”).

As such, the Court should reject Defendants’ invocation of the protective order and compel

Defendants to produce the requested information in a manner consistent with the order.




                                                  13
       Case 1:19-mc-00145-TSC Document 363 Filed 12/19/20 Page 20 of 20




V.     CONCLUSION

              For the foregoing reasons, Plaintiff respectfully requests that this Court grant the

motion to compel and any such other relief that this Court deems appropriate.



Dated: December 18, 2020                      Respectfully submitted,

                                              /s/ Donald P. Salzman
                                              Donald P. Salzman
                                              D.C. Bar Number #479775
                                              SKADDEN, ARPS, SLATE,
                                                 MEAGHER & FLOM LLP
                                              1440 New York Avenue, N.W.
                                              Washington, DC 20005-2111
                                              (202) 371-7983

                                              Alexander C. Drylewski (admitted pro hac vice)
                                              Andrew R. Beatty (pro hac vice motion pending)
                                              One Manhattan West
                                              New York, NY 10001
                                              (212) 735-3278

                                              Counsel for Plaintiff Corey Johnson




                                               14
          Case 1:19-mc-00145-TSC Document 363-1 Filed 12/19/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                          Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                         :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
               DECLARATION OF DONALD P. SALZMAN IN SUPPORT OF
                 PLAINTIFF COREY JOHNSON’S MOTION TO COMPEL

          I, Donald P. Salzman, declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that

the following is true and correct to the best of my knowledge:

          1.     I am a member of the Bar of this Court and an attorney with the firm Skadden, Arps,

Slate, Meagher & Flom LLP (“Skadden Arps”) with an office located at 1440 New York Avenue, N.W.,

Washington, D.C. 20005. Skadden Arps is counsel to the Plaintiff Corey Johnson in the above-

captioned matter.

          2.     I respectfully submit this Declaration in support of Plaintiff Corey Johnson’s Motion to

Compel Answers to Interrogatories and Production of Documents and to submit a true and correct copy

of the exhibits attached hereto.

          3.     Attached hereto are true and correct copies of the following documents:

  Exhibit                                             Description

     A.         Plaintiff Corey Johnson’s First Set of Interrogatories Directed to Defendants, dated
                December 9, 2020
         Case 1:19-mc-00145-TSC Document 363-1 Filed 12/19/20 Page 2 of 2




    B.         Plaintiff Corey Johnson’s First Set of Requests for Production of Documents
               Directed to Defendants, dated December 9, 2020
    C.         Defendants’ Responses and Objections to Plaintiff Cory Johnson’s First Set of
               Interrogatories and First Set of Requests for Production of Documents, dated
               December 17, 2020
    D.         Email chain between counsel for Plaintiff Johnson and counsel for Defendants,
               dated December 9-14, 2020

         I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and information.



Dated: December 18, 2020                          Respectfully submitted,

                                                 /s/ Donald P. Salzman
                                                 Donald P. Salzman
                                                 D.C. Bar Number #479775
                                                 SKADDEN, ARPS, SLATE,
                                                    MEAGHER & FLOM LLP
                                                 1440 New York Avenue, N.W.
                                                 Washington, DC 20005-2111
                                                 (202) 371-7983

                                                 Alexander C. Drylewski (admitted pro hac vice)
                                                 Andrew R. Beatty (pro hac vice motion pending)
                                                 One Manhattan West
                                                 New York, NY 10001
                                                 (212) 735-3278

                                                 Counsel for Plaintiff Corey Johnson




                                                     2
Case 1:19-mc-00145-TSC Document 363-2 Filed 12/19/20 Page 1 of 10




                    EXHIBIT A
       Case 1:19-mc-00145-TSC Document 363-2 Filed 12/19/20 Page 2 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                       Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                        :

James H. Roane, Jr. et al v. William Barr, :
Case No. 05-2337
---------------------------------x
-
                   PLAINTIFF COREY JOHNSON’S FIRST SET OF
                 INTERROGATORIES DIRECTED TO DEFENDANTS

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff Corey

Johnson (“Plaintiff”), by and through his undersigned counsel, hereby requests and demands that

Defendants, in accordance with the Definitions and Instructions below, answer separately and

fully in writing, under oath, the following Interrogatories by December 23, 2020.

                            DEFINITIONS AND INSTRUCTIONS

       1.      The term “Action” shall mean the above-captioned action.

       2.      The term “Amended Complaint” shall mean the Redacted Amended Complaint

for Injunctive and Declaratory Relief filed by plaintiffs on June 1, 2020 in the United States

District Court for the District of Columbia, or any other amended complaint filed hereafter, in

this Action.

       3.      The term “Communication” shall mean the transmittal of information (in the form

of facts, ideas, inquiries or otherwise) by any means, including any meeting, conversation,

discussion, conference, correspondence, message, instant message, text message, social media
       Case 1:19-mc-00145-TSC Document 363-2 Filed 12/19/20 Page 3 of 10




post (through Twitter, Instagram, Facebook, or otherwise), or other written or oral transmission,

exchange or transfer of information in any form between two or more Persons, including in

Person or by telephone, facsimile, telegraph, telex, letter, e-mail, or other medium.

       4.      The term “Date” shall mean the month, day, and year, if known, and if not known,

Your best approximation thereof.

       5.      The term “Defendants” shall mean William P. Barr, Timothy Shea, Stephen M.

Hahn, Michael Carvajal, Jeffrey E. Krueger, Donald W. Washington, Nicole C. English, T.J.

Watson, William Wilson, John Does I – X, and the United States Department of Justice,

including the Federal Bureau of Prisons, both individually and collectively, and any Person

acting or purporting to act on their behalf or as their successors for the roles in which they were

identified in the Amended Complaint.

       6.      The term “Document” shall have the broadest meaning possible under the Federal

Rules of Civil Procedure, including all originals, non-identical copies, and drafts of any written,

printed, handwritten, recorded, or graphic matter of any kind, however produced or reproduced,

and regardless of where located, including any work paper, correspondence, memorandum, note,

research, checklist, opinion, minutes, inter-office or intra-office Communications, e-mail

message, instant message, text message, online messaging, report, chart, graph, summary, index,

diary, electronic calendar invitation, desk or pocket calendar, notebook, any magnetic or other

recording tape, computer data (including information or programs stored in a computer, whether

or not ever printed out or displayed), photograph, microfiche, microfilm, videotape, record or

motion picture, and any electronic, mechanical, or electrical record or representation of any kind,

including tape, cassette, disc, magnetic card or recording. “Document” shall also include the file

folders in which said Documents are maintained and any table of contents or index thereto, and



                                                 2
       Case 1:19-mc-00145-TSC Document 363-2 Filed 12/19/20 Page 4 of 10




copies of Documents of which the originals have been destroyed pursuant to a document

destruction policy or otherwise. “Document” shall further include any copy containing or having

attached thereto any alterations, notes, comments or other material not appearing on the original,

and shall also include drafts, revisions of drafts, and other preliminary or preparatory material,

from whatever source, underlying, supporting or used in the preparation of any Document.

“Document” shall also include any removable “post-it” notes or other attachments or exhibits

affixed to any of the foregoing.

        7.      The term “Electrocution Apparatus” shall mean the system or systems used to

effectuate death by electrocution that Defendants intend to use for Plaintiff’s execution should

Plaintiff select electrocution as his method of execution under the Virginia Statute, including, but

not limited to, the electric chair, the device that will control the voltage delivered to the electric

chair, and the wires or systems used to deliver the voltage to the electric chair.

        8.      The term “Person” shall mean, without limitation, any natural person, firm, sole

proprietorship, partnership, corporation, limited liability entity, association, trust, governmental

body or agency, and all past and present members, managing members, limited partners, officers,

directors, employees and agents, along with all others acting or purporting to act on such

Person’s behalf.

        9.      The words “refer” and “relate” shall mean analyze, comprise, concern, consider,

contain, constitute, define, describe, discuss, embody, evaluate, evidence, explain, memorialize,

mention, record, reflect, refute, review, report, show, state, summarize, support, or in any way

pertain to the subject matter of any Interrogatory.




                                                   3
       Case 1:19-mc-00145-TSC Document 363-2 Filed 12/19/20 Page 5 of 10




       10.     The term “Virginia Statute” shall mean Section 53.1-234 of the Code of Virginia,

Va. Code Ann. § 53.1-234 (West 2020), titled “Transfer of prisoner; how death sentence

executed; who to be present.”

       11.     The terms “You” and “Your” shall mean Defendants, and any other Person or

entity acting as Defendants’ agent, under Defendants’ direction or control, on Defendants’

behalf, or for the Defendants’ benefit in connection with this Action, the issues raised therein,

and/or the allegations in the Amended Complaint.

       12.     The words in each Interrogatory shall be construed so that each Interrogatory shall

be construed broadly rather than narrowly and, therefore, the singular includes the plural and

vice versa; the words “and” and “or” shall be both conjunctive and disjunctive; the word “all”

means “any and all;” the word “any” means “any and all;” and the term “including” shall be

construed to mean “including, without limitation,” or “including, but not limited to.”

       13.     Whenever an Interrogatory calls for the identification of any natural Person, You

should include such natural persons: (i) full name; (ii) relationship to You, if any; (iii) current

employer and title; and (iv) last known business address. If the information for any natural

person was different at the time with which a particular Interrogatory is concerned, supply both

current information and such different information as applies to the time in question.

       14.     Whenever an Interrogatory calls for the identification of any Communication that

You have not produced and do not intend to produce in this Action, You should identify such

Communication by including: (i) the Date of the Communication, (ii) all Persons able to hear or

read the Communication, (iii) the substance of the Communication, and (iv) the approximate

length of the Communication.




                                                  4
       Case 1:19-mc-00145-TSC Document 363-2 Filed 12/19/20 Page 6 of 10




        15.     In answering each Interrogatory, You should identify the Bates number of any

Document that You are relying upon in answering that Interrogatory and any Document that You

believe may corroborate Your answer. If You have not produced or do not intend to produce any

such Document in this Action, You should identify that Document by listing its nature (e.g.,

letter, e-mail, report), Date, author, and title, the name and title of its intended recipient(s), and a

brief description of its contents.

        16.     If any Document that, in conjunction with Your decision to produce Documents

pursuant to Rule 33(d), would have been produced herein but is withheld on the basis of any

claim of privilege, You must submit, in lieu of any such Document, a written statement (a)

identifying the Person(s) who prepared or authored the Document and, if applicable, the

Person(s) to whom the Document was sent or shown, (b) specifying the Date on which the

Document was prepared or transmitted, (c) describing the nature of the Document (e.g., letter, e-

mail) and (d) stating briefly why the Document is claimed to be privileged or to constitute work

product.

        17.     If any Document is produced pursuant to Rule 33(d), and a portion of the

otherwise responsive Document contains information subject to a claim of privilege, only that

portion of the Document subject to the claim of privilege shall be deleted or redacted from the

Document following the instructions in the preceding paragraph and the rest shall be produced.

        18.     All Documents produced pursuant to Rule 33(d) are to be produced as kept in the

usual course of business or are to be organized and labeled to correspond with the categories

listed within these Interrogatories.




                                                   5
       Case 1:19-mc-00145-TSC Document 363-2 Filed 12/19/20 Page 7 of 10




       19.       Each Interrogatory shall be deemed continuing so as to require prompt

supplemental responses, in accordance with Rule 26(e), if You obtain or discover additional

information between the time of initial production and the time of deposition, settlement, or trial.

                                       INTERROGATORIES

       1.        Identify the name and location of the facility where Defendants intend to execute

Plaintiff should Plaintiff select electrocution as his method of execution under the Virginia

Statute.

       2.        Describe with specificity the steps Defendants have taken to assure the proper

functioning of the Electrocution Apparatus and the electrocution facilities identified in response

to Interrogatory No. 1, including, but not limited to, the Dates on and manner by which

Defendants tested the Electrocution Apparatus.

       3.        Describe the titles, roles, and qualifications of all the employees and contractors

that will comprise the execution team should Plaintiff select electrocution as his method of

execution under the Virginia Statute, including, but not limited to, whether they are employees or

contractors, by whom they are employed or contracted, any other employment they may

currently hold, their experience in their current roles, and their competency to perform their

current roles.

       4.        Describe with specificity the steps Defendants have taken to assure the execution

team members identified in response to Interrogatory No. 3 are properly qualified and trained to

carry out Plaintiff’s execution, including, but not limited to, the Dates on and manner by which

they were trained and practiced on the Electrocution Apparatus and the Dates on which they

previously performed executions using the Electrocution Apparatus.




                                                   6
       Case 1:19-mc-00145-TSC Document 363-2 Filed 12/19/20 Page 8 of 10




       5.      Describe with specificity Defendants’ plans to transport Plaintiff to the facility

identified in response to Interrogatory No. 1, including, but not limited to, the manner of

transportation, the latest Date by which Plaintiff would arrive at the identified facility, where

Plaintiff would be housed from the time of his transport until the time of his execution, and how

any and all of these steps would allow for Plaintiff’s access to counsel.



 Dated: December 9, 2020
                                                /s/ Donald P. Salzman
                                                Donald P. Salzman
                                                D.C. Bar Number #479775
                                                SKADDEN, ARPS, SLATE,
                                                   MEAGHER & FLOM LLP
                                                1440 New York Avenue, N.W.
                                                Washington, DC 20005-2111
                                                (202) 371-7983

                                                Andrew R. Beatty (pro hac vice motion pending)
                                                One Manhattan West
                                                New York, NY 10001
                                                (212) 735-3278

                                                Counsel for Plaintiff Corey Johnson




                                                  7
      Case 1:19-mc-00145-TSC Document 363-2 Filed 12/19/20 Page 9 of 10




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 9, 2020, I served the foregoing Interrogatories

via e-mail on the following counsel of record:


Bradley P. Humphreys
U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
(202) 305-0878
bradley.humphreys@usdoj.gov

Cristen Cori Handley
U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
202-305-2677
Cristen.Handley@usdoj.gov

Denise M. Clark
U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
555 Fourth Street, NW
Washington, DC 20530
(202) 252-6605
denise.clark@usdoj.gov

Jean Lin
U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
1100 L Street, NW
Room 11532
Washington, DC 20005
(202) 514-3716
jean.lin@usdoj.gov

Johnny Hillary Walker , III
U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
Civil Division
555 4th Street NW
Washington, DC 20530
(202) 252-2575
johnny.walker@usdoj.gov

                                                 8
    Case 1:19-mc-00145-TSC Document 363-2 Filed 12/19/20 Page 10 of 10




Jonathan D. Kossak
U.S. DEPARTMENT OF JUSTICE
Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
(202) 305-0612
jonathan.kossak@usdoj.gov

Paul R. Perkins
U.S. DEPARTMENT OF JUSTICE
Civil Division
950 Pennsylvania Ave, NW
Washington, DC 20530
202-514-5090
paul.r.perkins@usdoj.gov

Peter S. Smith
UNITED STATES ATTORNEY'S OFFICE
Appellate Division
555 4th Street, NW
Eighth Floor
Washington, DC 20530-0001
(202) 252-6769
peter.smith@usdoj.gov

                                        /s/ Andrew R. Beatty
                                        Andrew R. Beatty




                                    9
Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 1 of 11




                    EXHIBIT B
       Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 2 of 11




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                       Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                        :

James H. Roane, Jr. et al v. William Barr, :
Case No. 05-2337
---------------------------------x
-
                   PLAINTIFF COREY JOHNSON’S FIRST SET OF
  REQUESTS FOR PRODUCTION OF DOCUMENTS DIRECTED TO DEFENDANTS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Corey

Johnson (“Plaintiff”), by and through his undersigned counsel, hereby requests and demands that

Defendants, produce by December 23, 2020, the documents described below (“Requests”) for

inspection and copying at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, One

Manhattan West, New York, New York 10001.

                            DEFINITIONS AND INSTRUCTIONS

       1.      The term “Action” shall mean the above-captioned action.

       2.      The term “Amended Complaint” shall mean the Redacted Amended Complaint

for Injunctive and Declaratory Relief filed by plaintiffs on June 1, 2020 in the United States

District Court for the District of Columbia, or any other amended complaint filed hereafter, in

this Action.

       3.      The term “Communication” shall mean the transmittal of information (in the form

of facts, ideas, inquiries or otherwise) by any means, including any meeting, conversation,
       Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 3 of 11




discussion, conference, correspondence, message, instant message, text message, social media

post (through Twitter, Instagram, Facebook, or otherwise), or other written or oral transmission,

exchange or transfer of information in any form between two or more Persons, including in

Person or by telephone, facsimile, telegraph, telex, letter, e-mail, or other medium.

       4.      The term “Date” shall mean the month, day, and year, if known, and if not known,

Your best approximation thereof.

       5.      The term “Defendants” shall mean William P. Barr, Timothy Shea, Stephen M.

Hahn, Michael Carvajal, Jeffrey E. Krueger, Donald W. Washington, Nicole C. English, T.J.

Watson, William Wilson, John Does I – X, and the United States Department of Justice,

including the Federal Bureau of Prisons, both individually and collectively, and any Person

acting or purporting to act on their behalf or as their successors for the roles in which they were

identified in the Amended Complaint.

       6.      The term “Document” shall have the broadest meaning possible under the Federal

Rules of Civil Procedure, including all originals, non-identical copies, and drafts of any written,

printed, handwritten, recorded, or graphic matter of any kind, however produced or reproduced,

and regardless of where located, including any work paper, correspondence, memorandum, note,

research, checklist, opinion, minutes, inter-office or intra-office Communications, e-mail

message, instant message, text message, online messaging, report, chart, graph, summary, index,

diary, electronic calendar invitation, desk or pocket calendar, notebook, any magnetic or other

recording tape, computer data (including information or programs stored in a computer, whether

or not ever printed out or displayed), photograph, microfiche, microfilm, videotape, record or

motion picture, and any electronic, mechanical, or electrical record or representation of any kind,

including tape, cassette, disc, magnetic card or recording. “Document” shall also include the file



                                                 2
       Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 4 of 11




folders in which said Documents are maintained and any table of contents or index thereto, and

copies of Documents of which the originals have been destroyed pursuant to a document

destruction policy or otherwise. “Document” shall further include any copy containing or having

attached thereto any alterations, notes, comments or other material not appearing on the original,

and shall also include drafts, revisions of drafts, and other preliminary or preparatory material,

from whatever source, underlying, supporting or used in the preparation of any Document.

“Document” shall also include any removable “post-it” notes or other attachments or exhibits

affixed to any of the foregoing.

        7.      The term “Electrocution Apparatus” shall mean the system or systems used to

effectuate death by electrocution that Defendants intend to use for Plaintiff’s execution should

Plaintiff select electrocution as his method of execution under the Virginia Statute, including, but

not limited to, the electric chair, the device that will control the voltage delivered to the electric

chair, and the wires or systems used to deliver the voltage to the electric chair.

        8.      The term “Person” shall mean, without limitation, any natural person, firm, sole

proprietorship, partnership, corporation, limited liability entity, association, trust, governmental

body or agency, and all past and present members, managing members, limited partners, officers,

directors, employees and agents, along with all others acting or purporting to act on such

Person’s behalf.

        9.      The words “refer” and “relate” shall mean analyze, comprise, concern, consider,

contain, constitute, define, describe, discuss, embody, evaluate, evidence, explain, memorialize,

mention, record, reflect, refute, review, report, show, state, summarize, support, or in any way

pertain to the subject matter of any Request.




                                                   3
       Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 5 of 11




       10.     The term “Virginia Statute” shall mean Section 53.1-234 of the Code of Virginia,

Va. Code Ann. § 53.1-234 (West 2020), titled “Transfer of prisoner; how death sentence

executed; who to be present.”

       11.     The terms “You” and “Your” shall mean Defendants, and any other Person or

entity acting as Defendants’ agent, under Defendants’ direction or control, on Defendants’

behalf, or for the Defendants’ benefit in connection with this Action, the issues raised therein,

and/or the allegations in the Amended Complaint.

       12.     Unless otherwise indicated, the Documents to be produced pursuant to the

Requests herein include all Documents prepared, sent, dated, received, or used at any time from

July 25, 2019 until the present (the “Designated Time Period”) and, for the avoidance of doubt,

shall include all Documents and information that relate, in whole or in part, to such period, or to

events or circumstances during such period, even though dated, prepared, generated, or received

prior or subsequent to that period.

       13.     You must produce responsive Documents in Your possession, custody, or control,

regardless of location.

       14.     The words in each Request shall be construed so that each Request shall be

construed broadly rather than narrowly and, therefore, the singular includes the plural and vice

versa; the words “and” and “or” shall be both conjunctive and disjunctive; the word “all” shall

mean “any and all”; the word “any” shall mean “any and all”; and the term “including” shall be

construed to mean “including, but not limited to” and “including, without limitation.”

       15.     Each Request seeks production of each Document in its entirety, without

abbreviation or redaction, and all drafts and non-identical copies of each Document, including all

attachments, appendices, exhibits, lists, schedules, or other matters at any time affixed thereto. If



                                                  4
      Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 6 of 11




a Document responsive to the Requests cannot be produced in full, it shall be produced to the

fullest extent possible with an explanation stating why production of the remainder is not

possible.

       16.     If any Document requested herein was formerly in Your possession, custody, or

control and has been lost, destroyed, or otherwise disposed of, You are requested to submit, in

lieu of any such Document, a written statement (a) describing in detail the nature of the

Document and its contents; (b) identifying the Person(s) who prepared or authored the

Document, and, if applicable, the Person(s) to whom the Document was sent; (c) specifying the

Date on which the Document was prepared or transmitted; and (d) specifying the Date on which

the Document was lost or destroyed and, if destroyed, the conditions of and reasons for such

destruction and the Person(s) performing the destruction.

       17.     If any Document requested herein is withheld on the basis of any claim of

privilege, You are requested to submit, in lieu of any such Document, a written statement (a)

identifying the Person(s) who prepared or authored the Document and, if applicable, the

Person(s) to whom the Document was sent or shown; (b) specifying the Date on which the

Document was prepared or transmitted; (c) describing the nature of the Document (e.g., letter, e-

mail); (d) stating briefly why the Document is claimed to be privileged or to constitute work

product; and (e) identifying the paragraph of the Request to which the Document relates.

       18.     If a portion of an otherwise responsive Document contains information subject to

a claim of privilege, only that portion of the Document subject to the claim of privilege shall be

deleted or redacted from the Document following the instructions in the preceding paragraph,

and the rest shall be produced.




                                                 5
         Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 7 of 11




         19.   These Requests shall not be interpreted to require the production of privileged

Documents or Communications.

         20.   Whenever necessary to bring within the scope of the Requests that which might

otherwise be construed to be outside the scope: (a) the use of any verb in any tense shall be

construed as the use of that verb in all other tenses; and (b) the use of a word in its singular form

shall be deemed to include within its use the plural form and vice versa.

         21.   Each Request shall be construed independently and not with reference to any

other Request for the purpose of limitation or exclusion.

         22.   All Documents are to be produced as kept in the usual course of business or are to

be organized and labeled to correspond with the categories listed herein.

         23.   Each Request shall be deemed continuing so as to require prompt supplemental

responses, in accordance with Rule 26(e), if You obtain or discover additional Documents or

Communications between the time of initial production and the time of deposition, settlement, or

trial.

         24.   You must answer each request separately and fully, unless it is objected to, in

which event the objection(s) should be specifically stated.

         25.   If You believe that any Request, or any Definition or Instruction, is vague or

ambiguous, in whole or in part, You must nonetheless respond and (a) set forth the matter

deemed vague or ambiguous, and (b) describe the manner in which You construed the Request in

order to frame Your response.

         26.   These Requests shall not be construed as a waiver or abridgement of, and are not

intended to waive, any argument or defense, or any objection to any of Your discovery requests,

nor shall they be construed as an admission of any fact.



                                                  6
        Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 8 of 11




        27.    Plaintiff reserves the right to serve additional requests for the production of

Documents.

                    REQUESTS FOR PRODUCTION OF DOCUMENTS

        1.     All Documents and Communications concerning or relating to Defendants’ efforts

to gain access to the Electrocution Apparatus, including, but not limited to, any contracts with

any states or other entities regarding the use of their execution chambers or death penalty

facilities.

        2.     All Documents and Communications concerning or relating to Defendants’, or

their employees’ or contractors’, training on or previous use of the Electrocution Apparatus.

        3.     All Documents and Communications concerning or relating to the components,

maintenance, preparation, and operation of the Electrocution Apparatus, including, but not

limited to, any wiring diagram or schematic diagram, and any Documents and Communications

related to the frequency or current density to be applied by the Electrocution Apparatus.

        4.     All Documents and Communications concerning or relating to the protocol or

steps Defendants will follow in carrying out Plaintiff’s execution should Plaintiff select

electrocution as his method of execution under the Virginia Statute.

        5.     All Documents and Communications concerning or relating to Defendants’ plans

to transport Plaintiff to the location of the Electrocution Apparatus.



Dated: December 9, 2020
                                                /s/ Donald P. Salzman
                                                Donald P. Salzman
                                                D.C. Bar Number #479775
                                                SKADDEN, ARPS, SLATE,
                                                   MEAGHER & FLOM LLP
                                                1440 New York Avenue, N.W.
                                                Washington, DC 20005-2111
                                                (202) 371-7983
                                                  7
Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 9 of 11




                              Andrew R. Beatty (pro hac vice motion pending)
                              One Manhattan West
                              New York, NY 10001
                              (212) 735-3278

                              Counsel for Plaintiff Corey Johnson




                                8
      Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 10 of 11




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 9, 2020, I served the foregoing Requests for

Production via e-mail on the following counsel of record:


Bradley P. Humphreys
U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
(202) 305-0878
bradley.humphreys@usdoj.gov

Cristen Cori Handley
U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
202-305-2677
Cristen.Handley@usdoj.gov

Denise M. Clark
U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
555 Fourth Street, NW
Washington, DC 20530
(202) 252-6605
denise.clark@usdoj.gov

Jean Lin
U.S. DEPARTMENT OF JUSTICE
Civil Division, Federal Programs Branch
1100 L Street, NW
Room 11532
Washington, DC 20005
(202) 514-3716
jean.lin@usdoj.gov

Johnny Hillary Walker , III
U.S. ATTORNEY'S OFFICE FOR THE DISTRICT OF COLUMBIA
Civil Division
555 4th Street NW
Washington, DC 20530
(202) 252-2575
johnny.walker@usdoj.gov

                                               9
    Case 1:19-mc-00145-TSC Document 363-3 Filed 12/19/20 Page 11 of 11




Jonathan D. Kossak
U.S. DEPARTMENT OF JUSTICE
Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
(202) 305-0612
jonathan.kossak@usdoj.gov

Paul R. Perkins
U.S. DEPARTMENT OF JUSTICE
Civil Division
950 Pennsylvania Ave, NW
Washington, DC 20530
202-514-5090
paul.r.perkins@usdoj.gov

Peter S. Smith
UNITED STATES ATTORNEY'S OFFICE
Appellate Division
555 4th Street, NW
Eighth Floor
Washington, DC 20530-0001
(202) 252-6769
peter.smith@usdoj.gov

                                         /s/ Andrew R. Beatty
                                         Andrew R. Beatty




                                    10
Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 1 of 15




                    EXHIBIT C
       Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 2 of 15




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 In the Matter of the
 Federal Bureau of Prisons’ Execution
 Protocol Cases
                                                              Case No. 19-mc-0145 (TSC)
 LEAD CASE: Roane, et al. v. Barr
 THIS DOCUMENT RELATES TO:
 Roane, et al. v. Barr, No. 05-2337

          DEFENDANTS’ RESPONSES AND OBJECTIONS TO
   PLAINTIFF CORY JOHNSON’S FIRST SET OF INTERROGATORIES
   AND FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Federal Rules of Civil Procedure 26, 33, and 34, Defendants submit the

following responses and objections to the first set of interrogatories and first set of requests for the

production of documents served on December 9, 2020, by Plaintiff Cory Johnson (“Plaintiff”).

                                   GENERAL OBJECTIONS

       1.      Defendants object to the “Definitions and Instructions” in Plaintiff’s discovery

requests to the extent that they purport to impose obligations beyond those set forth in the Federal

Rules of Civil Procedure, the Local Rules of the United States District Court for the District of

Columbia, and orders of the Court.

       2.      Defendants object to the discovery requests to the extent that they are overly broad,

i.e., seek information that is not relevant to any party’s claim or defense and proportional to the

needs of the case. See Fed. R. Civ. P. 26(b)(1).

       3.      Defendants object to the discovery requests to the extent that they are unduly

burdensome or duplicative, i.e., seek information that is already in Plaintiff’s possession or

available through less-burdensome means. See. Fed. R. Civ. P. 26(b)(1), (2)(C).

       4.      Defendants object to the discovery requests to the extent that they seek information

protected by the attorney-client privilege, work-product doctrine, law-enforcement privilege,
       Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 3 of 15




deliberative-process privilege, joint-defense privilege, and any other applicable privilege. See Fed.

R. Civ. P. 26(b)(1). Defendants assert the protections provided by the foregoing privileges and

doctrines to the fullest extent permitted by law and do not waive any privilege through the

inadvertent disclosure of any otherwise privileged information in response to Plaintiff’s discovery

requests. See Fed. R. Civ. P. 26(b)(5)(B).

       5.        Defendants object to the interrogatories to the extent that they are compound and

contain unidentified subparts that together add up to more than 25 interrogatories. See Fed. R. Civ.

P. 33(a)(1); Banks v. Office of Senate-at-Arms, 222 F.R.D. 7 (D.D.C. 2004).

       6.        Defendants object to the requests for the production of documents to the extent that

they are vague and ambiguous, i.e., fail to describe with reasonable particularity the items or

categories of items to be produced. See Fed. R. Civ. P. 34(b)(1)(A).

       7.        Defendants object to the requests for the production of documents to the extent that

they seek documents or information not within the possession, custody, or control of Defendants.

See Fed. R. Civ. P. 34(a)(1).

       8.        Defendants specifically reserve the right to revise, correct, supplement, or clarify

any of these responses at any time during the discovery and trial preparation process. See Fed. R.

Civ. P. 26(e).

       9.        Defendants’ responses to these discovery requests are not acknowledgments that

the requested information is relevant to the subject matter of this case. Each response is without

prejudice to Defendants’ right to contend that any information provided is inadmissible, irrelevant,

immaterial, or not the proper basis for discovery.




                                                  2
       Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 4 of 15




                                      INTERROGATORIES

       1.        Identify the name and location of the facility where Defendants intend to execute

Plaintiff should Plaintiff select electrocution as his method of execution under the Virginia Statute.

       RESPONSE: Defendants object to this interrogatory because it is overly broad in that it

seeks information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and

that is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff

may lawfully select electrocution as his method of execution. Plaintiff was convicted and

sentenced under the Anti-Drug Abuse Act of 1988 (“ADAA”), see 21 U.S.C. § 848(e), in 1993—

before enactment of the Federal Death Penalty Act (“FDPA”) of 1994, Pub.L. No. 103–322, 108

Stat. 1796—and was therefore not “sentenced to death pursuant to [the FDPA],” id. § 3596(a). As

such, the FDPA does not apply to him. See United States v. Tipton, 90 F.3d 861, 901–02 (4th Cir.

1996). Plaintiff’s sentence will be carried out by lethal injection under federal regulations, pursuant

to the Order of the United States District Court for the Eastern District of Virginia entered on

November 17, 2005. In addition, this interrogatory seeks irrelevant information since Plaintiff has

not selected electrocution, and cannot use discovery as a means to develop a claim that would not

be ripe until he attempts to select electrocution as his preferred method.

       Defendants further object to this interrogatory because it seeks privileged deliberative

information about a nonfinal agency decision.

        Based on these objections, Defendants will not answer this interrogatory in the absence of

a court order.

       2.        Describe with specificity the steps Defendants have taken to assure the proper

functioning of the Electrocution Apparatus and the electrocution facilities identified in response




                                                  3
       Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 5 of 15




to Interrogatory No. 1, including, but not limited to, the Dates on and manner by which Defendants

tested the Electrocution Apparatus.

       RESPONSE: Defendants object to this interrogatory because it is overly broad in that it

seeks information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and

that is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff

may lawfully select electrocution as his method of execution. Plaintiff was convicted and

sentenced under the ADAA in 1993—before enactment of the FDPA—and was therefore not

“sentenced to death pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not

apply to him. See Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal

injection under federal regulations, pursuant to the Order of the United States District Court for

the Eastern District of Virginia entered on November 17, 2005. In addition, this interrogatory seeks

irrelevant information since Plaintiff has not attempted to select electrocution, and cannot use

discovery as a means to develop a claim that would not be ripe until he has attempted to select

electrocution as his preferred method.

       Defendants further object to this interrogatory because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further note that this interrogatory seeks information that is covered by the law-

enforcement privilege and that would, if disclosed, be subject to the protective order dated

February 23, 2007. See Roane v. Gonzales, No. 05-2337 (D.D.C.), ECF No. 30.

        Based on these objections, Defendants will not answer this interrogatory in the absence of

a court order

       3.       Describe the titles, roles, and qualifications of all the employees and contractors

that will comprise the execution team should Plaintiff select electrocution as his method of



                                                  4
       Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 6 of 15




execution under the Virginia Statute, including, but not limited to, whether they are employees or

contractors, by whom they are employed or contracted, any other employment they may currently

hold, their experience in their current roles, and their competency to perform their current roles.

       RESPONSE: Defendants object to this interrogatory because it is overly broad in that it

seeks information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and

that is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff

may lawfully select electrocution as his method of execution. Plaintiff was convicted and

sentenced under the ADAA in 1993—before enactment of the FDPA—and was therefore not

“sentenced to death pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not

apply to him. See Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal

injection under federal regulations, pursuant to the Order of the United States District Court for

the Eastern District of Virginia entered on November 17, 2005. In addition, this interrogatory seeks

irrelevant information since Plaintiff has not attempted to select electrocution, and cannot use

discovery as a means to develop a claim that would not be ripe until he has attempted to select

electrocution as his preferred method.

       Defendants further object to this interrogatory because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this interrogatory because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and

prohibited from disclosure by the protective order dated February 23, 2007. See Roane v. Gonzales,

No. 05-2337 (D.D.C.), ECF No. 30.




                                                  5
       Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 7 of 15




       Based on these objections, Defendants will not answer this interrogatory in the absence of

a court order.

       4.        Describe with specificity the steps Defendants have taken to assure the execution

team members identified in response to Interrogatory No. 3 are properly qualified and trained to

carry out Plaintiff’s execution, including, but not limited to, the Dates on and manner by which

they were trained and practiced on the Electrocution Apparatus and the Dates on which they

previously performed executions using the Electrocution Apparatus.

       RESPONSE: Defendants object to this interrogatory because it is overly broad in that it

seeks information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and

that is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff

may lawfully select electrocution as his method of execution. Plaintiff was convicted and

sentenced under the ADAA in 1993—before enactment of the FDPA—and was therefore not

“sentenced to death pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not

apply to him. See Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal

injection under federal regulations, pursuant to the Order of the United States District Court for

the Eastern District of Virginia entered on November 17, 2005. In addition, this interrogatory seeks

irrelevant information since Plaintiff has not attempted to select electrocution, and cannot use

discovery as a means to develop a claim that would not be ripe until he attempted to select

electrocution as his preferred method.

       Defendants further object to this interrogatory because it seeks privileged deliberative

information about a nonfinal agency decision.




                                                  6
       Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 8 of 15




       Defendants further note that this interrogatory seeks information that is covered by the law-

enforcement privilege and that would, if disclosed, be subject to the protective order dated

February 23, 2007. See Roane v. Gonzales, No. 05-2337 (D.D.C.), ECF No. 30.

       Based on these objections, Defendants will not answer this interrogatory in the absence of

a court order.

       5.        Describe with specificity Defendants’ plans to transport Plaintiff to the facility

identified in response to Interrogatory No. 1, including, but not limited to, the manner of

transportation, the latest Date by which Plaintiff would arrive at the identified facility, where

Plaintiff would be housed from the time of his transport until the time of his execution, and how

any and all of these steps would allow for Plaintiff’s access to counsel.

       RESPONSE: Defendants object to this interrogatory because it is overly broad in that it

seeks information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and

that is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff

may lawfully select electrocution as his method of execution. Plaintiff was convicted and

sentenced under the in 1993—before enactment of the FDPA—and was therefore not “sentenced

to death pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him.

See Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under

federal regulations, pursuant to the Order of the United States District Court for the Eastern District

of Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant

information since Plaintiff has not attempted to select electrocution, and cannot use discovery as a

means to develop a claim that would not be ripe until he has attempted to select electrocution as

his preferred method.




                                                  7
       Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 9 of 15




       Defendants further object to this interrogatory because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further note that this interrogatory seeks information that is covered by the law-

enforcement privilege and that would, if disclosed, be subject to the protective order dated

February 23, 2007. See Roane v. Gonzales, No. 05-2337 (D.D.C.), ECF No. 30.

       Based on these objections, Defendants will not answer this interrogatory in the absence of

a court order.



 Dated: December 17, 2020                           MICHAEL R. SHERWIN
                                                    Acting United States Attorney

                                                    DANIEL F. VAN HORN, D.C. Bar #924092
                                                    Chief, Civil Division

                                                    By: /s/ Johnny Walker
                                                    JOHNNY H. WALKER, D.C. Bar #991325
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, District of Columbia 20530
                                                    Telephone: 202 252 2575
                                                    Email: johnny.walker@usdoj.gov
                                                    Counsel for Defendant




                                                8
      Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 10 of 15




                    REQUESTS FOR PRODUCTION OF DOCUMENTS

       1.      All Documents and Communications concerning or relating to Defendants’ efforts

to gain access to the Electrocution Apparatus, including, but not limited to, any contracts with any

states or other entities regarding the use of their execution chambers or death penalty facilities.

       RESPONSE: Defendants object to this request because it is overly broad in that it seeks

information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and that

is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff may

lawfully select electrocution as his method of execution. Plaintiff was convicted and sentenced

under the in 1993—before enactment of the FDPA—and was therefore not “sentenced to death

pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him. See

Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under federal

regulations, pursuant to the Order of the United States District Court for the Eastern District of

Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant information

since Plaintiff has not attempted to select electrocution, and cannot use discovery as a means to

develop a claim that would not be ripe until he has attempted to select electrocution as his preferred

method.

       Defendants further object to this request because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this request to the extent that it seeks communications covered

by the attorney-client privilege and documents covered by the work-product doctrine.

       Defendants further object to this request because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and



                                                  9
      Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 11 of 15




prohibited from disclosure by the protective order dated February 23, 2007. See Roane v. Gonzales,

No. 05-2337 (D.D.C.), ECF No. 30.

           Based on these objections, Defendants will not produce documents responsive to this

request.

       2.        All Documents and Communications concerning or relating to Defendants’, or

their employees’ or contractors’, training on or previous use of the Electrocution Apparatus.

       RESPONSE: Defendants object to this request because it is overly broad in that it seeks

information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and that

is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff may

lawfully select electrocution as his method of execution. Plaintiff was convicted and sentenced

under the in 1993—before enactment of the FDPA—and was therefore not “sentenced to death

pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him. See

Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under federal

regulations, pursuant to the Order of the United States District Court for the Eastern District of

Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant information

since Plaintiff has not attempted to select electrocution, and cannot use discovery as a means to

develop a claim that would not be ripe until he has attempted to select electrocution as his preferred

method.

       Defendants further object to this request because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this request to the extent that it seeks communications covered

by the attorney-client privilege and documents covered by the work-product doctrine.




                                                 10
      Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 12 of 15




       Defendants further object to this request because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and

prohibited from disclosure by the protective order dated February 23, 2007. See Roane v. Gonzales,

No. 05-2337 (D.D.C.), ECF No. 30.

           Based on these objections, Defendants will not produce documents responsive to this

request.

       3.        All Documents and Communications concerning or relating to the components,

maintenance, preparation, and operation of the Electrocution Apparatus, including, but not limited

to, any wiring diagram or schematic diagram, and any Documents and Communications related to

the frequency or current density to be applied by the Electrocution Apparatus.

       RESPONSE: Defendants object to this request because it is overly broad in that it seeks

information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and that

is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff may

lawfully select electrocution as his method of execution. Plaintiff was convicted and sentenced

under the in 1993—before enactment of the FDPA—and was therefore not “sentenced to death

pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him. See

Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under federal

regulations, pursuant to the Order of the United States District Court for the Eastern District of

Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant information

since Plaintiff has not attempted to select electrocution, and cannot use discovery as a means to

develop a claim that would not be ripe until he has attempted to select electrocution as his preferred

method.



                                                 11
      Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 13 of 15




       Defendants further object to this request because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this request to the extent that it seeks communications covered

by the attorney-client privilege and documents covered by the work-product doctrine.

       Defendants further object to this request because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and

prohibited from disclosure by the protective order dated February 23, 2007. See Roane v.

Gonzales, No. 05-2337 (D.D.C.), ECF No. 30.

           Based on these objections, Defendants will not produce documents responsive to this

request.

       4.        All Documents and Communications concerning or relating to the protocol or steps

Defendants will follow in carrying out Plaintiff’s execution should Plaintiff select electrocution

as his method of execution under the Virginia Statute.

       RESPONSE: Defendants object to this request because it is overly broad in that it seeks

information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and that

is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff may

lawfully select electrocution as his method of execution. Plaintiff was convicted and sentenced

under the in 1993—before enactment of the FDPA—and was therefore not “sentenced to death

pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him. See

Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under federal

regulations, pursuant to the Order of the United States District Court for the Eastern District of

Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant information



                                                 12
      Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 14 of 15




since Plaintiff has not attempted to select electrocution, and cannot use discovery as a means to

develop a claim that would not be ripe until he has attempted to select electrocution as his preferred

method.

       Defendants further object to this request because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this request to the extent that it seeks communications covered

by the attorney-client privilege and documents covered by the work-product doctrine.

       Defendants further object to this request because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and

prohibited from disclosure by the protective order dated February 23, 2007. See Roane v. Gonzales,

No. 05-2337 (D.D.C.), ECF No. 30. Based on these objections, Defendants will not produce

documents responsive to this request.

       5.      All Documents and Communications concerning or relating to Defendants’ plans

to transport Plaintiff to the location of the Electrocution Apparatus.

       RESPONSE: Defendants object to this request because it is overly broad in that it seeks

information that is not relevant to Plaintiff’s remaining claims and Defendants’ defenses and that

is not proportional to the needs of the case. It is based on the incorrect premise that Plaintiff may

lawfully select electrocution as his method of execution. Plaintiff was convicted and sentenced

under the in 1993—before enactment of the FDPA—and was therefore not “sentenced to death

pursuant to [the FDPA],” 18 U.S.C. § 3596(a). As such, the FDPA does not apply to him. See

Tipton, 90 F.3d at 901–02. Plaintiff’s sentence will be carried out by lethal injection under federal

regulations, pursuant to the Order of the United States District Court for the Eastern District of



                                                 13
      Case 1:19-mc-00145-TSC Document 363-4 Filed 12/19/20 Page 15 of 15




Virginia entered on November 17, 2005. In addition, this interrogatory seeks irrelevant information

since Plaintiff has not attempted to select electrocution, and cannot use discovery as a means to

develop a claim that would not be ripe until he has attempted to select electrocution as his preferred

method.

       Defendants further object to this request because it seeks privileged deliberative

information about a nonfinal agency decision.

       Defendants further object to this request to the extent that it seeks communications covered

by the attorney-client privilege and documents covered by the work-product doctrine.

       Defendants further object to this interrogatory because it seeks security procedures and

personally identifying information of officers, employees, agents, and contractors involved in

executions, which are protected by the Privacy Act and the law enforcement privilege and

prohibited from disclosure by the protective order dated February 23, 2007. See Roane v. Gonzales,

No. 05-2337 (D.D.C.), ECF No. 30. Based on these objections, Defendants will not produce

documents responsive to this request.



 Dated: December 17, 2020                           MICHAEL R. SHERWIN
                                                    Acting United States Attorney

                                                    DANIEL F. VAN HORN, D.C. Bar #924092
                                                    Chief, Civil Division

                                                    By: /s/ Johnny Walker
                                                    JOHNNY H. WALKER, D.C. Bar #991325
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, District of Columbia 20530
                                                    Telephone: 202 252 2575
                                                    Email: johnny.walker@usdoj.gov
                                                    Counsel for Defendant



                                                 14
Case 1:19-mc-00145-TSC Document 363-5 Filed 12/19/20 Page 1 of 4




                   EXHIBIT D
                Case 1:19-mc-00145-TSC Document 363-5 Filed 12/19/20 Page 2 of 4


Beatty, Andrew R (NYC)

From:                             Walker, Johnny (USADC) <Johnny.Walker@usdoj.gov>
Sent:                             Monday, December 14, 2020 11:33 AM
To:                               Beatty, Andrew R (NYC); Humphreys, Bradley (CIV); Handley, Cristen (CIV); Lin, Jean
                                  (CIV); Kossak, Jonathan (CIV); Perkins, Paul R. (CIV)
Cc:                               Salzman, Donald P (WAS); Drylewski, Alexander C (NYC); Marcus, Jonathan (WAS)
Subject:                          [Ext] RE: Federal Bureau of Prisons' Execution Protocol Cases, No. 19-mc-145 - Johnson
                                  Discovery Requests

Follow Up Flag:                   Follow up
Flag Status:                      Completed



Drew,

This is to confirm that my email below reflects the government’s position on the issue.

The timing of the government’s opposition to a motion to compel would depend on when you propose to file
that motion. Do you have a date in mind?

Johnny

From: Beatty, Andrew R <Andrew.Beatty@skadden.com>
Sent: Friday, December 11, 2020 6:18 PM
To: Walker, Johnny (USADC) <JWalker3@usa.doj.gov>; Humphreys, Bradley (CIV) <brhumphr@CIV.USDOJ.GOV>;
Handley, Cristen (CIV) <chandley@CIV.USDOJ.GOV>; Lin, Jean (CIV) <JLin@civ.usdoj.gov>; Kossak, Jonathan (CIV)
<jkossak@CIV.USDOJ.GOV>; Perkins, Paul R. (CIV) <pperkins@CIV.USDOJ.GOV>
Cc: Salzman, Donald P <Donald.Salzman@skadden.com>; Drylewski, Alexander C <Alexander.Drylewski@skadden.com>;
Marcus, Jonathan <Jonathan.Marcus@skadden.com>
Subject: RE: Federal Bureau of Prisons' Execution Protocol Cases, No. 19-mc-145 - Johnson Discovery Requests

Johnny,

Needless to say, we disagree with your assertion that the requests are irrelevant. The government has repeatedly taken
the position in this case that the FDPA applies to Plaintiffs—with good reason, because, as Judge Chutkan has
recognized, "when the death penalty portions of the ADAA were repealed in 2006, the FDPA was 'effectively render[ed] .
. . applicable to all federal death-eligible offenses.'" ECF No. 50 at 3 (quoting United States v. Barrett, 496 F.3d 1079,
1106 (10th Cir. 2007)). Additionally, the government has specifically stated that it would abide by the Virginia statute in
question, Va. Code Ann. § 53.1-234. See ECF No. 247 at 2. Furthermore, the Virginia statute does not require Mr.
Johnson to make a selection until 15 days prior to his execution date, making your argument on that point completely
inapposite. See Va. Code Ann. § 53.1-234.

Please confirm by 12:00 P.M. EST on Monday, December 14, 2020, that your email reflects Defendants' final position on
the issue so that we may take timely action, including seeking appropriate relief from the District Court.

In the event that Mr. Johnson files a motion to compel, please also confirm that you would agree to an expedited
schedule for the briefing, which would allow the government three days to oppose the motion and Mr. Johnson one day
to reply.


                                                             1
               Case 1:19-mc-00145-TSC Document 363-5 Filed 12/19/20 Page 3 of 4
Sincerely,
Drew

Andrew R. Beatty
Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West | New York | New York | 10001
T: +1.212.735.3278 | F: +1.917.777.3278
andrew.beatty@skadden.com


From: Walker, Johnny (USADC) <Johnny.Walker@usdoj.gov>
Sent: Friday, December 11, 2020 7:04 AM
To: Beatty, Andrew R (NYC) <Andrew.Beatty@skadden.com>; Humphreys, Bradley (CIV)
<Bradley.Humphreys@usdoj.gov>; Handley, Cristen (CIV) <Cristen.Handley@usdoj.gov>; Lin, Jean (CIV)
<Jean.Lin@usdoj.gov>; Kossak, Jonathan (CIV) <Jonathan.Kossak@usdoj.gov>; Perkins, Paul R. (CIV)
<Paul.R.Perkins@usdoj.gov>
Cc: Salzman, Donald P (WAS) <Donald.Salzman@skadden.com>; Drylewski, Alexander C (NYC)
<Alexander.Drylewski@skadden.com>; Marcus, Jonathan (WAS) <Jonathan.Marcus@skadden.com>
Subject: [Ext] RE: Federal Bureau of Prisons' Execution Protocol Cases, No. 19-mc-145 - Johnson Discovery Requests

Drew:

The government can provide responses to your discovery requests on an expedited basis by next Thursday,
December 17, 2021; but I want you to know in advance that the government will be objecting to the requests
wholesale as seeking irrelevant information (among other objections).

The requests are based on the incorrect premise that Mr. Johnson may select electrocution as a method of
execution under the Federal Death Penalty Act and Virginia law. Mr. Johnson, however, was convicted and
sentenced under the Anti-Drug Abuse Act of 1988, see 18 U.S.C. 848(e), in 1993—before enactment of the
FDPA—and was therefore not “sentenced to death pursuant to [the FDPA].” As such, the FDPA does not apply
to him. See United States v. Tipton, 90 F.3d 861, 901–02 (4th Cir. 1996). His sentence will be carried out by
lethal injection under federal regulations, pursuant to the Order of the District Court for the Eastern District of
Virginia entered on November 17, 2005.

Moreover, even if Mr. Johnson were able to select electrocution as a method of execution, he has not done
so, making the requested information doubly irrelevant.

Johnny

From: Beatty, Andrew R <Andrew.Beatty@skadden.com>
Sent: Wednesday, December 9, 2020 5:57 PM
To: Walker, Johnny (USADC) <JWalker3@usa.doj.gov>; Humphreys, Bradley (CIV) <brhumphr@CIV.USDOJ.GOV>;
Handley, Cristen (CIV) <chandley@CIV.USDOJ.GOV>; 'denise.clark@usdoj.gov' <denise.clark@usdoj.gov>; Lin, Jean (CIV)
<JLin@civ.usdoj.gov>; Kossak, Jonathan (CIV) <jkossak@CIV.USDOJ.GOV>; Perkins, Paul R. (CIV)
<pperkins@CIV.USDOJ.GOV>; Smith, Peter (USADC) <PSmith5@usa.doj.gov>
Cc: Salzman, Donald P <Donald.Salzman@skadden.com>; Drylewski, Alexander C <Alexander.Drylewski@skadden.com>;
Marcus, Jonathan <Jonathan.Marcus@skadden.com>
Subject: Federal Bureau of Prisons' Execution Protocol Cases, No. 19-mc-145 - Johnson Discovery Requests

Counsel,

Please find attached Plaintiff Corey Johnson's First Sets of Interrogatories and Requests for Production of
Documents. As indicated in Mr. Walker's previous email in response to the 26(f) conference, please let us know when
                                                           2
                Case 1:19-mc-00145-TSC Document 363-5 Filed 12/19/20 Page 4 of 4
you are available to meet and confer on these so that we can obtain information in advance of Mr. Johnson's relevant
deadlines. We are available at your convenience to meet and confer either tomorrow or Friday of this week. Please let
us know what day and time works best for you, and I will send a dial-in.

Plaintiffs will respond to the remaining proposals in Mr. Walker's previous email in due course.

Best,
Drew

Andrew R. Beatty
Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West | New York | New York | 10001
T: +1.212.735.3278 | F: +1.917.777.3278
andrew.beatty@skadden.com



------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this email,
you are hereby notified that any dissemination, distribution or copying of this email (and any attachments
thereto) is strictly prohibited. If you receive this email in error please immediately notify me at (212) 735-3000
and permanently delete the original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will be provided
upon request.

==============================================================================

------------------------------------------------------------------------------
This email (and any attachments thereto) is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this email,
you are hereby notified that any dissemination, distribution or copying of this email (and any attachments
thereto) is strictly prohibited. If you receive this email in error please immediately notify me at (212) 735-3000
and permanently delete the original email (and any copy of any email) and any printout thereof.

Further information about the firm, a list of the Partners and their professional qualifications will be provided
upon request.

==============================================================================




                                                            3
       Case 1:19-mc-00145-TSC Document 363-6 Filed 12/19/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                      Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                      :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
              [PROPOSED] ORDER GRANTING MOTION TO COMPEL

       Upon consideration of Plaintiff Corey Johnson’s motion to compel answers to

interrogatories and production of documents, it is HEREBY ORDERED that the motion to compel

is GRANTED, and that Defendants must provide answers to the interrogatories and produce

documents in response to the requests for production by December ____, 2020.

       It is FURTHER ORDERED that Defendants are judicially estopped from asserting that the

FDPA does not apply to Plaintiffs having previously argued that it does.

       IT IS SO ORDERED.




                                                    ______________________
                                                    The Hon. Tanya S. Chutkan
                                                    United States District Judge
